PER CURIAM.
Petition for a writ of habeas corpus is addressed to a decision of the District Court of Appeal, First District, Hendricks v. State of Florida, 161 So.2d 582, opinion filed February 27, 1964, affirming a trial court order denying a motion to vacate filed pursuant to Rule I, Supreme Court Rules of Criminal Procedure, F.S.A. ch. 924 Appendix. The petition here asserts no grounds for invoking the jurisdiction of this Court under Section 4, Article V, of the Florida Constitution, F.S.A.
The writ is accordingly denied.
DREW, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.